Citation Nr: 1550928	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-07 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for herpes simplex virus (HSV).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to September 2010.  He was awarded the Bronze Star with two "V" devices for valor, and the Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the Veteran's claims later shifted to the RO in St. Paul, Minnesota.  


FINDING OF FACT

HSV had its clinical onset during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for HSV are met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Lay evidence can be competent and sufficient to establish a diagnosis or to establish etiology of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan, 451 F.3d at 1336.

In this case, the record contains a current diagnosis of HSV.  See October 2013 VA record.  Additionally, the Veteran's service treatment records show that he was treated for HSV exacerbations during service in September 2006, and he also reported HSV in his April 2010 separation medical history.  

Finally, regarding medical nexus, the Board finds that HSV is the type of disability for which a lay person may provide an etiological opinion.  See Davidson, supra.  Additionally, the Veteran's lay testimony to the effect that his HSV had its initial onset in service and has since resulted in multiple annual outbreaks is both competent and credible.  There is no competent medical opinion to the contrary.  Consequently, resolving any doubt in the Veteran's favor, the Board finds that all elements service connection are met, and service connection for HSV is warranted.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for HSV is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


